internal_revenue_service number release date index number ------------------------------------------------------------- - ------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg et2 plr-124064-12 date date ty ------- legend corporation x ---------------------------------------------------------------------- ------------------------ corporation y ------------------------------------------------------------- ------------------------ corporation z --------------------------------------------------------------- ------------------------ city ----------------------- state ------------------------- partnership ----------------------------------------- fund ------------------------------------------------- department g ------------------------------------------------------ r --------------- dear ------------------- this is reply to your request for a ruling concerning whether all currently anticipated income of corporation y and corporation z will qualify for the exclusion_from_gross_income under sec_115 of the code facts corporation y and corporation z were recently formed by a directive of the mayor of the city to take over the activities of corporation x corporation x is a local development_corporation under city nonprofit corporation law corporation x is recognized under federal tax law as a sec_501 organization and has received a private_letter_ruling holding that it is a wholly-owned instrumentality of the city corporation x serves as the city’s primary vehicle for economic development plr-124064-12 corporation x strives to lessen the burdens of government and to act in the public interest by promoting economic growth and development in the city primarily by encouraging and coordinating the use of public and private funds for lending to and investing in various private businesses as well as private and public economic projects corporation x’s activities on behalf of the city include managing property undertaking capital projects disposing of land developing initiatives to support and expand specific economic sectors serving as the city’s development consultant supporting organizations that promote economic development in the city administering financial assistance and other incentive programs advising the city on maritime freight rail and aviation policy and developing workforce initiatives as part of its administration of economic development incentive programs corporation x formed the fund as a wholly-owned subsidiary to invest in eligible seed and early- stage technology companies with such investment intended as an incentive for private firms to invest in these same businesses the fund makes its investments in tandem with two funds managed by a private venture capital firm which performs extensive due diligence to identify appropriate businesses for the program at no cost to the fund for each investment the fund makes one of the funds managed by the private venture capital firm will make an investment at least equal to the fund’s investment with sufficient funds held in reserve to make significantly greater subsequent investments if appropriate all of corporation x’s income and earnings must be used exclusively for its corporate purposes or must accrue and be paid to corporation m a public benefit corporation under state law no part of its income or other_property may inure or be distributed to any private interest upon dissolution any funds or property remaining after the satisfaction of liabilities must be distributed to the city the city controls the selection of corporation x’s members the mayor appoints some of the members directly some upon nomination by presidents of city political divisions some upon nomination by an official of the city council and one after consultation with the partnership with the latter appointee becoming the chairman of the board the chairman then appoints a number of members from a list approved by the mayor appointments are made annually the members will elect each year from their number those who will serve as directors any director may be removed with or without cause at any membership meeting by majority vote the city controls the activities of corporation x through two contracts the city contracts by which corporation x provides economic development services for the city each contract has an annual term subject_to the city’s right to extend it for up to months the city through the deputy mayor and other city officials has extensive plr-124064-12 authority under the contracts to review direct and control corporation x’s programs and expenditures including the inspection of books_and_records as a local authority under state law corporation x must comply with various requirements such as those for financial reporting corporate governance and public disclosure corporation x is also subject_to the public disclosure requirements of state law with only limited exceptions corporation x’s funding is provided by the city or is generated by the performance of services under the city contracts with the vast majority of its expenditures being made out of funds from the city for specific projects all of corporation x’s expenses are incurred performing services under the contracts a significant amount of corporation x’s revenues and expenses arise from its administration of the city’s electrical subsidy program for certain eligible businesses through its extensive authority under the city contracts to review and approve corporation x’s budget and project expenditures as well as its authority to compel corporation x to pay over corporation x assets the fair_market_value of which exceed r dollars an amount specified in the contracts the city has effective_control over corporation x’s expenditures and financial_assets corporation x will merge into corporation y and corporation y will be the survivor of the merger corporation y is a not-for-profit corporation but not a local development_corporation corporation y will further the public purposes for which corporation x was formed its governance structure will be identical to that of corporation x and it will become a party to the city contracts under which corporation x operated corporation y’s activities will be substantially_similar to corporation x’s with two notable exceptions in most cases corporation y will not acquire real_estate by purchase or lease directly from the city for subsequent transfer to private parties and corporation y will engage in legislative advocacy to influence federal state and local laws and policies affecting economic development in the city because corporation y is not a local development_corporation under state law a new local development_corporation corporation z also has been formed corporation z will have five member directors all of them appointed annually by the mayor with the mayor designating one as chairman of the board no member of corporation z may be a member or director of corporation y any director may be removed with or without cause at any membership meeting by majority vote after the merger of corporation x and corporation y corporation y will enter into agreements with private parties to sell or lease property to be acquired from the city corporation z will purchase or lease property from the city and then transfer the property by sale assignment or sublease to corporation y or to a third party at corporation y’s direction plr-124064-12 the primary purpose of the proposed transaction is to separate those functions of corporation x that must be performed by a local development_corporation from those that need not enabling corporation y to participate in legislative advocacy activities that further its public purposes the proposed merger of corporation x and corporation y will be subject_to review by the state attorney_general and to approval by the state appellate court sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was found to be excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling stated that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding casualties public liability workers’ compensation or employees’ health was found to be excludable from gross_income under sec_115 the irs determined in this ruling that private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization corporation y and corporation z were formed to further the public purposes for which corporation x was formed acting together corporation y and corporation z will serve as the city’s primary vehicle for economic development primarily by promoting the use of public and private funds as loans to and investments in various businesses and economic projects in the city promoting economic development constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 all of corporation y’s and corporation z’s income and earnings must be used exclusively for corporate purposes or must accrue and be paid to corporation m a public benefit corporation under state law none of the income or other_property of corporation y and corporation z may inure to the benefit of or be distributed to any private interest no private interests materially participate in the operation of or plr-124064-12 otherwise benefit more than incidentally from corporation y and corporation z in the event of corporation y’s or corporation z’s dissolution any corporate assets remaining after satisfaction of liabilities will be distributed to the city or to corporation m but only if the income of such an organization is excluded from gross_income under sec_115 see revrul_90_74 based solely on the facts and representations submitted by corporation y and corporation z we conclude that the income of corporation y and corporation z is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the income of corporation y and the income of corporation z are excludable from gross_income under sec_115 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
